Citation Nr: 9903571	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  94-12 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right shoulder 
pain.

2.  Entitlement to service connection for nosebleeds.

3.  Entitlement to service connection for sarcoidosis.

4.  Entitlement to service connection for astigmatism.

5.  Entitlement to service connection for pes planus.

6.  Entitlement to service connection for vasectomy 
residuals.

7.  Entitlement to service connection for testicle pain.

8.  Entitlement to service connection for tonsillitis.

9.  Entitlement to service connection for umbilical hernia 
repair residuals.

10.  Entitlement to service connection for adjustment 
disorder with mixed emotional features.

11.  Entitlement to service connection for flu.

12.  Entitlement to service connection for neck pain.

13.  Entitlement to service connection for weak ankles.

14.  Entitlement to service connection for circumcision.

15.  Entitlement to service connection for elevated 
cholesterol and triglycerides.

16.  Entitlement to service connection for tinnitus.

17.  Entitlement to service connection for bilateral hearing 
loss.

18.  Entitlement to an increased evaluation for service 
connected bronchitis with a history of asthma, currently 
evaluated as 10 percent disabling. 

19.  Entitlement to an increased evaluation for service 
connected headaches, currently evaluated as 10 percent 
disabling.

20.  Entitlement to an increased evaluation for service 
connected fracture of the left thumb, currently evaluated as 
zero percent disabling.

21.  Entitlement to an increased evaluation for service 
connected hemorrhoids, currently evaluated as zero percent 
disabling. 

22.  Entitlement to an increased evaluation for service 
connected multiple lipomas, status post lipomectomy, 
currently evaluated as zero percent disabling. 

23.  Entitlement to an increased evaluation for service 
connected athletes foot with recurrent corns, currently 
evaluated as zero percent disabling. 

24.  Entitlement to an increased evaluation for service 
connected low back pain with history of strain, currently 
evaluated as zero percent disabling.

25.  Entitlement to an increased evaluation for service 
connected coronary artery bypass grafting and status post 
endarterectomy for right carotid stenosis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to October 
1988.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a  June 1990 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for a hearing 
loss disability, tinnitus, right shoulder pain, and 
sarcoidosis, as well as the issues of entitlement to 
increased ratings for headaches, hemorrhoids, athletes foot 
with corns, and coronary artery bypass with status post 
enterectomy, will be addressed in the REMAND portion of this 
decision.

In October 1998, the veteran responded to the Board's letter 
of September 1998, issued pursuant to 38 C.F.R. § 20.203 
(1998).  While he did not identify anything which could be 
construed as a timely appeal of the issues discussed therein, 
he did reassert his claims of service connection.  These 
claims could be considered as a request to reopen and are 
referred to the RO for appropriate disposition.  The status 
of these issues will be discussed further below.  

The veteran perfected an appeal on the issue of entitlement 
to service connection for gastritis.  Subsequently, a July 
1997 rating decision granted service connection for gastritis 
and established a disability rating of 10 percent, effective 
as of May 9, 1997.  The veteran was informed of his appeal 
rights.  There is no record that the veteran has disagreed 
with any portion of this grant.  Therefore, there is no 
gastritis issue currently before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. June 11, 1997).  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claims decided herein has been obtained.

2.  There is no current competent diagnosis of a nosebleed 
disability.  

3.  There is no competent evidence of record connecting a 
current nosebleed disability to service or to disease or 
injury therein.

4.  There is no competent evidence of record connecting a 
current testicle pain disability to service or to disease or 
injury therein.

5  The veteran has not perfected an appeal with regard to the 
issues of entitlement to service connection for astigmatism, 
pes planus, a vasectomy disability, tonsillitis, umbilical 
hernia, adjustment disorder with mixed emotional features, 
flu, neck pain, weak ankles, circumcision, and elevated 
cholesterol and triglycerides.

6.  The veteran has not perfected an appeal with regard to 
the issues of entitlement to increased ratings for 
bronchitis, fracture of the left thumb, multiple lipomas, and 
low back pain.


CONCLUSIONS OF LAW

1.  The claim for service connection for nosebleeds is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for testicle pain is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The Board does not have jurisdiction to review the 
veteran's claims of entitlement to service connection for 
astigmatism, pes planus, vasectomy residuals, tonsillitis, 
umbilical hernia repair residuals, adjustment disorder with 
mixed emotional features, flu, neck pain, weak ankles, 
circumcision, and elevated cholesterol and triglycerides.  
38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.302 (1998).

4.  The Board does not have jurisdiction to review the 
veteran's claims of entitlement to an increased evaluation 
for bronchitis, fracture of the left thumb, multiple lipomas, 
and low back pain.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board, denies service connection for nosebleeds and 
testicle pain.  

The Board dismisses claims of entitlement to service 
connection for astigmatism, pes planus, vasectomy residuals, 
tonsillitis, umbilical hernia repair residuals, adjustment 
disorder with mixed emotional features, flu, neck pain, weak 
ankles, circumcision, and elevated cholesterol and 
triglycerides.  

The Board also dismisses claims of entitlement to increased 
ratings for bronchitis with a history of asthma, fracture of 
the left thumb, multiple lipomas, and low back pain.  

The Board Remands the claims for service connection for a 
right shoulder disorder, sarcoidosis, bilateral hearing loss 
and tinnitus; as well as the claims for increased ratings for 
headaches, hemorrhoids, athlete's foot with recurrent corns, 
and coronary artery bypass grafting and status post 
endarterectomy for right carotid stenosis.  

A. Entitlement To Service Connection

The threshold question that must be resolved is whether the 
veteran has submitted well grounded claims for entitlement to 
service connection for the disabilities enumerated 
hereinabove.  38 U.S.C.A. § 5107(a) (West 1991).  Pursuant to 
38 U.S.C.A. § 5107(a) (West 1991), a person who submits a 
claim for benefits administered by the Secretary has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  A well grounded claim is described as one which is 
plausible, one that is meritorious on its own or capable of 
substantiation.  See Robinette v. Brown, 8 Vet. App. 69, 73-
74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The truthfulness of evidence is presumed for purposes of 
determining if a claim is well grounded.  Robinette, 8 Vet. 
App. at 75-76; King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
United States Court of Veterans Appeals (Court) has further 
held that where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded-
claim requirement of section 5107(a).  Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995) (en banc).  Thus, in order for a 
service connection claim to be well grounded, there must be 
competent evidence of a current disability, of incurrence or 
aggravation of a disease or injury in service, and of a nexus 
between the in-service injury or aggravation and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
If the claimant has not presented a well grounded claim, then 
the appeal fails as to that claim, and the Board is under no 
duty under 38 U.S.C.A. § 5107(a) (West 1991) to assist the 
claimant any further in the development of that claim.  
Murphy, 1 Vet. App. at 81. 

Compensation is payable to a veteran for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1998).   

I. Nosebleeds

The veteran asserts that he experienced nosebleeds in service 
and contends, in essence, that he presently has a chronic 
nosebleed disability which is of service origin.  However, 
service medical records document only one nosebleed of 
questionable etiology in April 1988.  There is no further 
documentation of chronic disability or continuing symptoms.  
See 38 C.F.R. § 3.303(b).  The remaining service medical 
records are negative for any other reference to nosebleeds.  
Of greater significance is the fact that the record, in its 
entirety, contains no evidence documenting that the veteran 
has a current chronic nosebleed disability.  Therefore, the 
Board is of the opinion that the inservice incident of a 
nosebleed was acute and transitory. Entitlement to service 
connection for a disease or injury is specifically limited to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, 
pursuant to Caluza, his claim cannot be characterized as 
plausible.

The veteran, as a layman, is certainly capable to describe 
his current symptomatology, however, he is not competent to 
establish a diagnosis or etiology of a condition. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (layperson 
is generally not competent to render an opinion on a matter 
requiring medical knowledge, such as diagnosis or causation); 
See also Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Accordingly, any statements to the effect that the claimed 
disorder is due to service do not give rise to a well 
grounded claim.  No competent medical professional has 
established a relationship between any current nosebleed 
disability and service.

As a result of the foregoing facts and pursuant to the above 
cited law, the Board finds that the claim is not well 
grounded.  Since the veteran has not presented a well 
grounded claim for service connection for a nosebleed 
disability, the claim must be denied.

The Board finds that the veteran has been informed of the 
requirements for service connection through the issuance of a 
statement of the case and of a supplemental statement of the 
case, and that no further obligations exist upon VA under 
Robinette, 8 Vet. App. at 80.  The veteran has not reported 
that any other pertinent evidence might be available.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The claim was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well grounded claim.  
The result is the same.

The Board also notes that, if the veteran produces competent 
medical evidence relating a current nosebleed disability to 
his active service, then he may seek to reopen his service 
connection claim, subject to the requirement of submitting 
new and material evidence under 38 U.S.C.A. § 5108(a) (West 
1991).


II. Testicle Pain

The veteran contends that service connection is warranted for 
testicle pain which was first manifested during his period of 
active service. 

The veteran underwent an elective vasectomy in December 1974.  
Review of his service medical records reveals that he was 
treated for inflamed testicles in November 1974.  The records 
indicate that an assessment of dermatitis was given. A 
service medical record, dated in June 1975, shows that he was 
treated for epididymitis.  There is no further documentation 
of chronic disability or continuing symptoms.  See 38 C.F.R. 
§ 3.303(b).  The report of medical examination completed upon 
the veteran's separation from service shows that upon 
clinical evaluation, his genito-urinary system was normal.

Subsequent to separation from service, the record contains no 
evidence documenting that the veteran has a current testicle 
pain disability.  Therefore, the Board is of the opinion that 
the isolated inservice occurrence of testicle pain was acute 
and transitory and had resolved itself prior to separation 
from service.

As indicated above, entitlement to service connection for a 
disease or injury is specifically limited to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  In the absence of proof of a 
present disability there can be no valid claim.  Brammer, 3 
Vet. App. at 225 (1992).  Similarly, in the absence of proof 
of underlying disease or injury productive of disability 
there can be no valid claim.  The veteran's service medical 
records show that there were certain isolated incidents of 
testicular pain, but at separation, it was noted that his 
genito-urinary system was clinically normal.  The veteran has 
not produced any medical or other evidence that would tend to 
show any current testicle pain disability or which would 
relate such current disability to disease or injury in 
service.  The Board, therefore, concludes that his claim for 
service connection for testicle pain must be denied as not 
well grounded. 

The Board finds that the veteran has been informed of the 
requirements for service connection through the issuance of a 
statement of the case and of a supplemental statement of the 
case, in accordance with 38 U.S.C.A. § 5103 (West 1991), and 
that no further obligations exist upon VA under Robinette, 
8 Vet. App. at 80. 

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard, 4 Vet. App. at 384.  The Board 
concludes that the veteran has not been prejudiced by the 
decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well grounded claim.  
The result is the same.

III. Astigmatism, pes planus, vasectomy, tonsillitis, 
umbilical hernia repair, adjustment disorder with mixed 
emotional features,
 flu, neck pain, weak ankles, circumcision, elevated 
cholesterol and triglycerides:

The veteran's claims for service connection included 
astigmatism, pes planus, vasectomy, tonsillitis, umbilical 
hernia repair, adjustment disorder with mixed emotional 
features, flu, neck pain, weak ankles, circumcision, and 
elevated cholesterol and triglycerides.  The veteran was 
informed by the RO in June 1990 that his claims for 
entitlement to service connection for astigmatism, pes 
planus, vasectomy, tonsillitis, umbilical hernia, adjustment 
disorder with mixed emotional features, flu, neck pain, weak 
ankles, circumcision, and elevated cholesterol and 
triglycerides had been denied.  The veteran was issued a 
statement of the case with a notice of appellate rights in 
January 1991.  He was told, "The important thing is to say, 
in your own words, what benefit you want, what facts in the 
statement you disagree with, and any error you believe we 
made in applying the law."  The veteran submitted a 
substantive appeal which alleged specific error of fact or 
law as to the issues decided and remanded herein.  However, 
he did not submit a timely substantive appeal which alleged 
specific error of fact or law as to the aforestated issues.  
In September 1998, the Board sent the veteran a letter 
notifying him that it intended to dismiss these issues.  The 
veteran responded in October 1998.  

38 C.F.R. § 20.203 provides the veteran 60 days in which to 
respond to the Board's notice that it will dismiss issues 
because his appeal failed to allege errors of fact or law as 
to those issues.  This regulation provides the veteran an 
opportunity to identify anything which could be construed as 
alleging errors of fact or law on these issues.  The 
regulation does not allow VA to extend the time for the 
substantive appeal or otherwise cure a defect.  It merely 
allows him to argue that there was no defect and point out 
anything which could be construed as alleging error of fact 
or law on an issue.  Consequently, the veteran's response 
does not constitute a timely substantive appeal.  His 
response reasserted his contentions as to these issues but 
did not claim or identify anything which could be construed 
as a timely appeal on these issues.  If there is no timely 
appeal, the decision is final and VA does not have 
jurisdiction unless the veteran presents new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  See Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996).  

The Board does not have jurisdiction of these issues.  Absent 
a decision, a notice of disagreement and a substantive appeal 
the Board does not have jurisdiction of an issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  Jurisdiction does indeed matter and it is not 
"harmless" when the VA, during the claims adjudication, 
process fails to consider threshold jurisdictional issues.  
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  An 
application that is not in accord with the statute shall not 
be entertained.  38 U.S.C.A. § 7108 (West 1991).
Therefore, the Board finds that the foregoing issues are not 
properly before the Board.

Accordingly, the Board finds that the veteran's claims of 
entitlement to service connection for astigmatism, pes 
planus, vasectomy, tonsillitis, umbilical hernia repair, 
adjustment disorder with mixed emotional features, flu, neck 
pain, weak ankles, circumcision, and elevated cholesterol and 
triglycerides are not properly before the Board, and the 
claims must be dismissed.  38 U.S.C.A. §§ 5107, 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.302 (1998).



B. Entitlement To Increased Evaluation for Bronchitis with 
History of Asthma, 
Fracture of the Left Thumb, Multiple Lipomas, and Low Back 
Pain

The veteran contends that he is entitled to an increased 
rating evaluation for his service connected bronchitis with a 
history of asthma, fracture of the left thumb, multiple 
lipomas, and low back pain.  The Board notes that the veteran 
was informed by the RO in June 1990 that his claims for 
entitlement to an increased rating evaluation for his service 
connected bronchitis with a history of asthma, fracture of 
the left thumb, multiple lipomas, and low back pain had been 
denied.  The veteran was issued a statement of the case with 
a notice of appellate rights in January 1991.  The veteran 
did not submit a timely substantive appeal as to the 
aforestated issues, thus there is no longer any issue on 
these claims for the Board to resolve.  The Board does not 
have jurisdiction of these issues.  Absent a decision, a 
notice of disagreement and a substantive appeal the Board 
does not have jurisdiction of an issue.  Rowell, 4 Vet. App. 
at 9; Roy, 5 Vet. App. at 554.  Jurisdiction does indeed 
matter and it is not "harmless" when the VA, during the 
claims adjudication, process fails to consider threshold 
jurisdictional issues.  McGinnis, 4 Vet. App. at 244.  An 
application that is not in accord with the statute shall not 
be entertained.  38 U.S.C.A. § 7108 (West 1991).  Therefore, 
the Board finds that the foregoing issues are not properly 
before the Board.

Accordingly, the Board finds that the veteran's claims of 
entitlement to an increased rating evaluation for his service 
connected bronchitis with a history of asthma, fracture of 
the left thumb, multiple lipomas, and low back pain are not 
properly before the Board, and the claims must be dismissed.  
38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.302 (1998).


ORDER

Entitlement to service connection for nosebleeds or testicle 
pain is denied.  

The claims of entitlement to service connection for 
astigmatism, pes planus, vasectomy residuals, tonsillitis, 
umbilical hernia repair residuals, an adjustment disorder, 
flu, neck pain, weak ankles, circumcision, elevated 
cholesterol and triglycerides are dismissed.  

The claims of entitlement to an increased ratings for 
bronchitis, a fracture of the left thumb, multiple lipomas, 
and low back pain are dismissed.


REMAND

Audiometric examination during service, in November 1972, had 
results which meet the definition of a hearing loss 
disability.  38 C.F.R. § 3.385 (1998).  VA examinations in 
November 1989, December 1989, and December 1994 also had 
results which meet the regulatory definition of a hearing 
loss disability.  However, the most recent VA audiologic 
examination, in March 1996 had results which do not meet the 
definition of a disability.  Since compensation can only be 
paid for a disability, it is necessary to determine if the 
veteran has a current disability.  Considering the previous 
disability findings, the claim will be Remanded to afford the 
veteran another examination.  Since tinnitus can be linked to 
hearing loss, that claim will also be remanded.  

A review of the record reflects that in June 1965, the 
veteran received treatment during service for a traumatic 
injury to the nerves of the right shoulder.  Subsequent to 
separation from service, the veteran was treated on several 
occasions for right shoulder pain.  A VA radiology report 
dated in October 1988 shows that there was soft tissue 
calcification adjacent to the greater tuberosity of the 
humerus, probably calcifying tendonitis.  A VA progress note 
dated in August 1991 reveals that the veteran was assessed as 
having arthritis of the left shoulder.   

The Board finds that the medical evidence of record does not 
adequately address whether the veteran has a current right 
shoulder disorder attributable to his period of service.  As 
such, the Board concludes that additional evidentiary 
development is needed prior to further disposition of the 
claim for entitlement to service connection for a right 
shoulder disability.  

Sarcoidosis is a chronic disease.  38 U.S.C.A. § 1101 (West 
1991).  It was diagnosed several times during service: in 
October 1981, March 1982, March 1983 and March 1986.  With 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  With a 
chronic disease being diagnosed in service, VA should examine 
the veteran to determine if there are any current residuals.  

The veteran has not undergone a recent VA compensation 
examination for his service connected disabilities.  
Additionally, VA's Schedule regarding respiratory 
disabilities and cardiovascular disabilities has been amended 
effective October 7, 1996 and January 12, 1998, respectively, 
during the pendency of this claim.  A review of the veteran's 
claims folder reveals that the RO has not had the opportunity 
to review the veteran's claim in conjunction with the revised 
criteria nor has the veteran been informed of the new rating 
criteria.  

[W]here the law changes after a claim has 
been filed or reopened but before the 
administrative or judicial process has 
been concluded, the version most 
favorable will apply unless Congress 
provided otherwise or permitted the 
Secretary to provide otherwise and the 
Secretary did so.  

Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).   In view 
of the revised rating criteria, the Board is of the opinion 
that a contemporaneous and thorough VA examination is 
warranted.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
issues of entitlement to service connection for a right 
shoulder disorder, sarcoidosis, bilateral hearing loss and 
tinnitus; as well as the issues of entitlement to increased 
ratings for headaches, hemorrhoids, athlete's foot with 
recurrent corns, and coronary artery bypass grafting and 
status post endarterectomy for right carotid stenosis are  
REMANDED for the following action: 

1.  The RO should request from the 
veteran a list containing the names of 
the individuals who provided him with 
recent treatment with regard to his 
alleged disabilities not already reported 
to the RO or the Board.  The RO should 
contact each physician, hospital, or 
treatment center specified by the veteran 
and request copies of all treatment 
records or reports relevant to his claim 
for benefits.  All pieces of 
correspondence which are not duplicates 
of those already on file, should be made 
a part of the claims folder.  The RO 
should notify the veteran that he may 
submit additional evidence and argument 
in support of his claims. See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  The veteran should be scheduled for a 
complete and thorough VA orthopedic 
examination in order to determine the 
nature and severity of his right shoulder 
disorder, if any.  The claims folder and 
a copy of this Remand should be made 
available to and be reviewed by the 
examiner prior to the examination.  All 
appropriate tests and studies should be 
accomplished at this time.  The 
examination report should specifically 
include an assessment of the range of 
motion of the right shoulder and should 
measure the limitation of motion imposed 
by pain, weakness, excess fatigability, 
or incoordination on the affected areas.  
The examination report should set forth 
all pertinent findings in a clear, 
comprehensive, and legible manner.

If a right shoulder disability is 
present, the examiner, based upon a 
review of the file, should determine when 
the disability was first manifest and 
whether there is any evidence linking 
such to the veteran's period of active 
service.  The examiner is respectfully 
requested to support any opinion with 
medical findings.  

3.  The RO should schedule the veteran 
for a VA pulmonary examination.  The 
claims folder and a copy of this Remand 
should be made available to and be 
reviewed by the examiner prior to the 
examination.  All necessary tests, 
including pulmonary function tests 
(PFTs), should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The examination report must 
include a detailed account of all 
manifestations of sarcoidosis found to be 
present.  The examiner must distinguish 
between symptoms resulting from the 
veteran's service connected bronchitis 
and those resulting from any sarcoidosis 
or other lung disorders, i.e., emphysema.  
If certain symptomatology cannot be 
disassociated from one disorder or 
another, the examiner should so specify.

The examiner should specifically discuss 
and, if necessary, reconcile any varying 
opinions regarding the etiology and 
diagnoses of the veteran's sarcoidosis.  
The examiner should specifically indicate 
whether it is as likely as not (or less 
likely) that the veteran's sarcoidosis is 
related to that diagnosed during service, 
or whether it is otherwise attributable 
to service.  

The examiner is respectfully requested to 
support any opinion with medical 
findings.  In particular, all terms used 
in assessing the veteran's disability 
should be free of ambiguity.  A copy of 
the both old and new criteria for rating 
respiratory disabilities should be made 
available to the examiner for review 
before the examination.

4.  Upon completion of the above 
development, the RO should then afford 
the veteran a neurological examination in 
order to determine the nature and 
severity of his headaches.  The claims 
folder and a copy of this Remand should 
be made available to and be reviewed by 
the examiner prior to the examination.  
All appropriate tests and studies should 
be accomplished at this time.  The 
examination report should set forth all 
pertinent findings in a clear, 
comprehensive, and legible manner.

The examiner should specifically discuss 
and, if necessary, reconcile any varying 
opinions regarding the etiology and 
diagnoses of the veteran's headaches.  
The examiner should specifically indicate 
whether it is as likely as not (or less 
likely) that the veteran's headaches are 
a result of brain trauma, migraine, or 
another source otherwise attributable to 
service.  The examiner should also 
specifically set forth the frequency of 
the headaches as experienced by the 
veteran.  The examiner is respectfully 
requested to support any opinion with 
medical findings.  In particular, all 
terms used in assessing the veteran's 
disability should be free of ambiguity.

5.  The RO should afford the veteran 
complete and thorough VA examinations in 
order to determine the severity of his 
service connected hemorrhoid disability.  
The claims folder and a copy of this 
Remand should be made available to and be 
reviewed by the examiner prior to the 
examination.  All appropriate tests and 
studies should be accomplished at this 
time, including, but not limited to a 
laboratory examination.  It is requested 
that the examiner obtain in detail the 
veteran's current complaints and 
symptoms.

6.  The veteran should be scheduled for a 
VA dermatological examination to 
determine the current severity of his 
athlete's foot with corns disability.  
The claims folder and a copy of this 
Remand should be made available to and be 
reviewed by the examiner prior to the 
examination.  In conjunction with the 
examination, the veteran should be asked 
to identify all affected areas and 
symptomatology.  Photographs should be 
taken of the affected area(s) and 
associated with the file.  The examiner 
should indicate whether any scars noted 
are tender and painful, poorly nourished 
with repeated ulceration, or are 
disfiguring and, if so, to what extent 
(e.g., severe, moderate, slight). The 
examiner should also note whether there 
are any new lesions, or growths involving 
the skin, and whether any exudation or 
exfoliation is shown. The examiner should 
record whether the veteran is currently 
using medication for the condition and if 
so, the extent to which the condition is 
ameliorated thereby. The report of the 
examination should be associated with the 
veteran's claims folder.

7.  The veteran should be afforded a VA 
cardiology examination to determine the 
nature and extent of the veteran's heart 
disability.  The claims folder and a copy 
of this Remand should be made available 
to and be reviewed by the examiner prior 
to the examination.  All appropriate 
testing should be performed and a 
complete rationale for all conclusions 
reached should be recorded.   A copy of 
the both old and new criteria for rating 
cardiovascular disabilities should be 
made available to the examiner for review 
before the examination.

8  The veteran should be scheduled for a 
VA audiology examination.  The claims 
folder and a copy of this Remand should 
be made available to and be reviewed by 
the examiner prior to the examination.  
The examiner should express an opinion as 
to whether it is as likely as not that 
any current hearing loss had its on set 
during service.  The examiner should also 
express an opinion as to whether the 
veteran has tinnitus and whether it is as 
likely as not that any current tinnitus 
had its on set during service.  

9.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.  

10.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (1998) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

11.  For those disabilities where the 
rating criteria changed during the 
processing and appeal of the claim, the RO 
must consider both old and new criteria 
and explain why higher ratings can or can 
not be awarded under either criteria.  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).

- 21 -


